            Case 1:16-cv-04540-VSB-OTW Document 103 Filed 09/16/19 Page 1 of 1

                                  NEW YORK CITY HOUSING AUTHORITY
                                  LAW DEPARTMENT
                                  250 BROADWAY$ NEW YORK, NY 10007
    NEW YORK CITY
                                  http:/nyc.gov/nycha
   HOUSING
  AUTHORITY


 GREGORY P. RUSS
 Chair & CEO
 KELLY D. MACNEAL
 EVP of Legal Affairs and General Counsel



                                                         WRITER’S DIRECT LINE
                                                              (212) 776-5259




                                                                                                 September 16, 2019

Via ECF
The Honorable Magistrate Judge Ona T. Wang
United States District Court, Southern District of New York
500 Pearl Street
New York, NY 10007-1312

         Re:        Colon v. The City of New York, et al., No. 16-CV-4540
                    Williams v. The City of New York, et al., No. 16-CV-8193

Dear Magistrate Judge Wang:

       I am counsel for Defendants New York City Housing Authority, Michael Kelly, and Brian
Clarke (collectively, “the NYCHA Defendants”) in the above-referenced consolidated matters.

        Pursuant to the deadline in the Court’s September 11, 2019 Order, I write to inform the Court
that the parties have agreed to schedule the continued deposition of Michael Kelly on September 23,
2019.


                                                                               Respectfully submitted,

                                                                               /s/

                                                                               Jane E. Lippman




   Kelly D. MacNeal, EVP of Legal Affairs and General Counsel $Law Department 9th Floor $Telephone (212) 776-5182 $Fax (212) 776-5009
